Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                July 08, 2019

The Court of Appeals hereby passes the following order:

A19A1580. ANTHONY PUGH v. THE STATE.

      In 1993, Anthony Pugh was convicted of armed robbery, aggravated assault,
possession of a firearm during the commission of a felony, and possession of a
firearm by a convicted felon. He was sentenced to life in prison. This Court affirmed
his convictions in 1994. Pugh v. State, 214 Ga. App. 470 (448 SE2d 16) (1994). In
February 2018, Pugh filed a pro se motion to correct a void sentence. The trial court
denied Pugh’s motion, and he appeals.
      A direct appeal may lie from an order denying a motion to vacate or correct a
void sentence only if the defendant raises a colorable claim that the sentence is, in
fact, void. Harper v. State, 286 Ga. 216, 217 n.1 (686 SE2d 786) (2009); Burg v.
State, 297 Ga. App. 118, 119 (676 SE2d 465) (2009). “Motions to vacate a void
sentence generally are limited to claims that – even assuming the existence and
validity of the conviction for which the sentence was imposed – the law does not
authorize that sentence, most typically because it exceeds the most severe punishment
for which the applicable penal statute provides.” von Thomas v. State, 293 Ga. 569,
572 (2) (748 SE2d 446) (2013). Thus, when a sentence is within the statutory range
of punishment, it is not void. Jones v. State, 278 Ga. 669, 670 (604 SE2d 483) (2004).
At the time of Pugh’s crimes, the armed robbery statute provided: “A person
convicted of the offense of armed robbery shall be punished by death or
imprisonment for life or by imprisonment for not less than five nor more than 20
years.” Former OCGA § 16-8-41 (b). Pugh’s life sentence therefore fell within the
statutory range.
      Pugh argued that the trial court improperly relied on his 1990 conviction for
possession of a firearm by a convicted felon to support both his 1993 conviction for
the same crime and his recidivist sentence. However, the trial court was authorized
to sentence Pugh to a life sentence notwithstanding any recidivism. Pugh has
therefore not raised a colorable void sentence claim, and this appeal is hereby
DISMISSED.



                                      Court of Appeals of the State of Georgia
                                             Clerk’s Office, Atlanta,____________________
                                                                       07/08/2019
                                             I certify that the above is a true extract from
                                      the minutes of the Court of Appeals of Georgia.
                                             Witness my signature and the seal of said court
                                      hereto affixed the day and year last above written.


                                                                                      , Clerk.